DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the antenna of claims 1, 2, and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a communication and control system … configured to:
receive said deploy command signal and in response control the motorised drum unit to deploy the line and drogue for said engagement with the propellant supply line; and
receive said return command signal and in response control the motorised drum unit to return the line and drogue to the aircraft in said engagement with the propellant supply line for drawing the propellant supply line from the propellant supply aircraft to the aircraft when the propellant supply aircraft is located behind the aircraft” in claim 1 which corresponds to page 8 lines 21-30.
“an integral communication unit configured to receive the command signals sent by the propellant supply aircraft” in claim 2 which corresponds to page 3 lines 31-33 and page 8 lines 22-24 which is being interpreted as an antenna.
“a communication interface configured for connection with a remote communication unit which is located on-board the host aircraft externally of the propellant-handling module and which is configured to receive the command signals sent by the propellant supply aircraft” in claim 3 which corresponds to page 4 lines 1-5.
“an integral control unit configured for said control of the motorised drum unit” in claim 4 which corresponds to page 4 lines 7-8.
“a control interface configured for connection with a remote control unit which is located on-board the host aircraft externally of the propellant-handling module and which is configured for said control of the motorised drum unit” in claim 5 which corresponds to page 4 lines 10-13.
“ an electrical power interface configured for connection with an external electrical power source of the host aircraft” in claim 7 which corresponds to page 4 lines 16-17.
“a communication interface configured for connection with a flight management system of the host aircraft” in claim 8 which corresponds to page 4 lines 1-5.
“a communication and control system … configured to:
receive said deploy command signal and in response control the motorised drum unit to deploy the line and drogue for said engagement with the propellant supply line; and
receive said return command signal and in response control the motorised drum unit to return the line and drogue to the aircraft in said engagement with the propellant supply line for drawing the propellant supply line from the propellant supply aircraft to the aircraft when the propellant supply aircraft is located behind the aircraft” in claim 23 which corresponds to page 8 lines 21-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 3, claim 3 and “a communication interface configured for connection with a remote communication unit which is located on-board the host aircraft externally of the propellant-handling module and which is configured to receive the command signals sent by the propellant supply aircraft” corresponding to page 4, lines 1-5 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of functional language by the communication interface, nothing more. In other words, the claimed scope of the communication interface is so broad as to be meaningless insomuch as the specific covering so many multiple embodiments and vast claim scope does not appear to point to what these what these specific parameters are in an adequately sufficient way. As such the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. The examiner invites the applicant to particularly point out what and where some example of these various specific parameters are located in the specification as they relate and/or are directed to the elected invention as tied to the various units, for further considerations regarding 112a. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398))

Regarding claim 4, claim 4 and “an integral control unit configured for said control of the motorised drum unit” corresponding to page 4, lines 7-8 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of functional language by the integral control unit, nothing more. In other words, the claimed scope of the integral control unit is so broad as to be meaningless insomuch as the specific covering so many multiple embodiments and vast claim scope does not appear to point to what these what these specific parameters are in a adequately sufficient way. As such the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. The examiner invites the applicant to particularly point out what and where some example of these various specific parameters are located in the specification as they relate and/or are directed to the elected invention as tied to the various units, for further considerations regarding 112a. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398))

Regarding claim 5, claim 5 and “a control interface configured for connection with a remote control unit which is located on-board the host aircraft externally of the propellant-handling module and which is configured for said control of the motorised drum unit” corresponding to page 4, lines 10-13 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of functional language by the control interface, nothing more. In other words, the claimed scope of the control interface is so broad as to be meaningless insomuch as the specific covering so many multiple embodiments and vast claim scope does not appear to point to what these what these specific parameters are in an adequately sufficient way. As such the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. The examiner invites the applicant to particularly point out what and where some example of these various specific parameters are located in the specification as they relate and/or are directed to the elected invention as tied to the various units, for further considerations regarding 112a. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398))

Regarding claim 7, claim 7 and “an electrical power interface configured for connection with an external electrical power source of the host aircraft” corresponding to page 4 lines 16-17 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of functional language by the electrical power interface, nothing more. In other words, the claimed scope of the electrical power interface is so broad as to be meaningless insomuch as the specific covering so many multiple embodiments and vast claim scope does not appear to point to what these what these specific parameters are in an adequately sufficient way. As such the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. The examiner invites the applicant to particularly point out what and where some example of these various specific parameters are located in the specification as they relate and/or are directed to the elected invention as tied to the various units, for further considerations regarding 112a. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398))

Regarding claim 8, claim 8 and “a communication interface configured for connection with a remote communication unit which is located on-board the host aircraft externally of the propellant-handling module and which is configured to receive the command signals sent by the propellant supply aircraft” corresponding to page 4, lines 1-5 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of functional language by the communication interface, nothing more. In other words, the claimed scope of the communication interface is so broad as to be meaningless insomuch as the specific covering so many multiple embodiments and vast claim scope does not appear to point to what these what these specific parameters are in an adequately sufficient way. As such the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. The examiner invites the applicant to particularly point out what and where some example of these various specific parameters are located in the specification as they relate and/or are directed to the elected invention as tied to the various units, for further considerations regarding 112a. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398))

Claims 2-22 are rejected for being dependent on a rejected base claim
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the claim limitation “a communication interface configured for connection with a remote communication unit which is located on-board the host aircraft externally of the propellant-handling module and which is configured to receive the command signals sent by the propellant supply aircraft” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to this limitation are page 4 lines 1-5. However, the disclosures corresponding to this limitation only provides a restatement of the function and intended outcome of the function and does not disclosure the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 4, the claim limitation “an integral control unit configured for said control of the motorised drum unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to this limitation are page 4 lines 7-8. However, the disclosures corresponding to this limitation only provides a restatement of the function and intended outcome of the function and does not disclosure the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 5, the claim limitation “a control interface configured for connection with a remote control unit which is located on-board the host aircraft externally of the propellant-handling module and which is configured for said control of the motorised drum unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to this limitation are page 4 lines 10-13. However, the disclosures corresponding to this limitation only provides a restatement of the function and intended outcome of the function and does not disclosure the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 7, the claim limitation “an electrical power interface configured for connection with an external electrical power source of the host aircraft” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to this limitation are page 4 lines 16-17. However, the disclosures corresponding to this limitation only provides a restatement of the function and intended outcome of the function and does not disclosure the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 8, the claim limitation “a communication interface configured for connection with a flight management system of the host aircraft” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to this limitation are page 4 lines 1-5. However, the disclosures corresponding to this limitation only provides a restatement of the function and intended outcome of the function and does not disclosure the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 11, the limitation “the main part of the housing has the size and shape of a standard aircraft unit load device” is unclear in that it is unclear what size and shape a ‘standard aircraft load device’ would have. This claim has no clear reasonable interpretation as there is no clear understanding of a sizing or shape that a ‘standard aircraft load device’ would have.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyson (US 2261598 A) in view of Ullendort (US 1806833 A), Guerquin (US 20170275016 A1), Loucks (EP 0472927 A1), and Stevens (US 6604711 B1).
Regarding claim 1, Tyson discloses a propellant-handling module for installation in a host aircraft, comprising:
a drum unit (Tyson, figure 6, item 12 and 13, windlass and coil form a drum unit) comprising a line and drogue (Tyson, figure 1, items 2 and 7) for engagement with a propellant supply line of a propellant supply aircraft (Tyson, figure 1, item 9) and for drawing the propellant supply line from the propellant supply aircraft to the host aircraft (Tyson, column 1, lines 38-47) when the propellant supply aircraft is located behind the host aircraft (Tyson, column 2, lines 35-44);
except:
wherein the drum unit is motorized;
a propellant inlet configured for connection with the propellant supply line;
a propellant outlet in communication with the propellant inlet and configured for connection with a propellant system of the host aircraft 
an electrical power unit for powering the propellant-handling module; and
a communication and control system for receiving a deploy command signal and a return command signal from the propellant supply aircraft and configured to:
receive said deploy command signal and in response control the motorised drum unit to deploy the line and drogue for said engagement with the propellant supply line; and
receive said return command signal and in response control the motorised drum unit to return the line and drogue to the host aircraft in said engagement with the propellant supply line for drawing the propellant supply line from the propellant supply aircraft to the host aircraft when the propellant supply aircraft is located behind the host aircraft.
 the communication and control system may comprise a control interface configured for connection with a remote control unit which is located onboard the host aircraft externally of the propellant-handling module and which is configured for said control of the motorised drum unit; 
the communication and control system comprises a communication unit 204a (including an antenna, not shown in the Figures) and a control unit 204b; 
the communication unit 204a is configured to receive signals from a fuel supply aircraft, or tanker aircraft; 
the control unit 204b is connected to the motor 202c of the cable drum unit 202 via a control link 204c (which may be a wired, or a wireless, connection) and is configured to operably control the cable drum unit 202, and thereby the cable 202a and the drogue 202b

It would have been obvious to use the communications and control system to receive said deploy command signal and in response control the motorised drum unit to deploy the line and drogue for said engagement with the propellant supply line; and
receive said return command signal and in response control the motorised drum unit to return the line and drogue to the host aircraft in said engagement with the propellant supply line for drawing the propellant supply line from the propellant supply aircraft to the host aircraft when the propellant supply aircraft is located behind the host aircraft in order to automate the operation of Tyson

Ullendort teaches a propellant inlet configured for connection with the propellant supply line (Ullendort, figure 14, item 66, hose and manifold attaches to aircraft to be supplied);
a propellant outlet in communication with the propellant inlet and configured for connection with a propellant system of the host aircraft (Ullendort, figure 14, item 69, hose and manifold attaches to aircraft to be supply aircraft)
	Tyson and Ullendort are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Tyson with the propellant inlet and outlet of Ullendort in order to allow for fuel to be transferred from one aircraft to the other.

Guerquin teaches a motorized drum unit (Guerquin, ¶31, motor for winding or unwinding spool) and an electrical power unit for powering the propellant-handling module (Guerquin, ¶48, power provided to the system by an impeller or alternatively by power plant)
	Tyson as modified by Ullendort and Guerquin are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Tyson as modified by Ullendort with the motorized drum and electrical power system of Guerquin in order to automate the drum or Tyson.

Loucks teaches a communication and control system for receiving a deploy command signal and a return command signal from the propellant supply aircraft and configured to:
receive said deploy command signal and in response control the motorised drum unit to deploy the line and drogue for said engagement with the 
receive said return command signal and in response control the motorised drum unit to return the line and drogue to the host aircraft (Loucks, claim 15) when the propellant supply aircraft is located behind the host aircraft (Loucks, claim 15), except:
wherein the communications unit is an antenna 
	Tyson as modified by Ullendort and Guerquin and Loucks are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the aerial refueling system of Tyson as modified by Ullendort and Guerquin with the communication and control system of Loucks in order to coordinate the refueling between the tanker and the receiving aircraft.

Stevens teaches an integral communication unit configured to receive the command signals sent by the propellant supply aircraft (Stevens, column 1 lines 51-65, controller which controls hose reel incorporates a transponder and antenna).
the communication and control system comprises a communication unit 204a (including an antenna, not shown in the Figures) and a control unit 204b (Stevens, column 1 lines 51-65, controller which controls hose reel incorporates a transponder and antenna); 
the communication unit 204a is configured to receive signals from a fuel supply aircraft, or tanker aircraft (Stevens, column 1 lines 51-65, controller receives signals from tanker aircraft); 
the control unit 204b is connected to the motor 202c of the cable drum unit 202 via a control link 204c (which may be a wired, or a wireless, connection) and is configured to operably control the cable drum unit 202, and thereby the cable 202a and the drogue 202b (Stevens, column 3 lines 5-22 , controller sends signals to control motor of the cable drum)
	Tyson as modified by Ullendort, Guerquin, and Loucks and Stevens are both considered analogous art as they are both in the same field of aerial refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Tyson as modified by Ullendort, Guerquin, and Loucks with the antenna incorporated into a hose reel controller of Stevens in order to enable coordination between a tanker and refueling aircraft in aerial refueling operations.

Regarding claim 2, Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module according to of claim 1, wherein the communication and control system comprises an integral communication unit configured to receive the command signals sent by the propellant supply aircraft (Loucks, claim 15, communications system for receiving signals from propellant supply aircraft is inside receiving aircraft; Stevens, column 1 lines 51-65, controller which controls hose reel incorporates a transponder and antenna).

Regarding claim 3 (as best understood), Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module according to of claim 1, wherein the communication and control system comprises a communication interface configured for connection with a remote communication unit which is located on-board the host aircraft externally of the propellant-handling module and which is configured to receive the command signals sent by the propellant supply aircraft (Loucks, claim 15, communications system for receiving signals from propellant supply aircraft is inside receiving aircraft).

Regarding claim 4 (as best understood), Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module of claim 1. wherein the communication and control system comprises an integral control unit configured for said control of the motorised drum unit (Stevens ¶10, controller which controls hose reel incorporates a transponder and antenna for communications and would be capable of communicating with a control system of the host aircrafts).

Regarding claim 5 (as best understood), Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module claim 1. wherein the communication and control system comprises a control interface configured for connection with a remote control unit which is located on-board the host aircraft externally of the propellant-handling module and which is configured for said control of the motorised drum unit (Stevens ¶10, controller which controls hose reel incorporates a transponder and antenna for communications and would be capable of communicating with a control system of the host aircrafts).

Regarding claim 6, Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module of claim 1, wherein the electrical power unit comprises an integral electrical power source (Guerquin, figure 1 item 332 and ¶41, ram air turbine provides power for refueling).

Regarding claim 7 (as best understood), Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module of claim 1, wherein the electrical power unit comprises an electrical power interface configured for connection with an external electrical power source of the host aircraft (Guerquin, ¶41, power for refueling module alternatively provided by a power source of the aircraft).

Regarding claim 8 (as best understood), Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module of claim 1. wherein the communication and control system comprises a communication interface configured for connection with a flight management system of the host aircraft (Loucks, claim 15, communications system for receiving signals from propellant supply aircraft is inside receiving aircraft).

Regarding claim 13, Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module of claim 1, the propellant being a liquid fuel and the propellant supply line being a fuel hose of the propellant supply aircraft, wherein:
the propellant inlet comprises a fuel inlet port configured for connection with the fuel hose; and
the propellant outlet comprises a fuel outlet port in fluidic communication with the fuel inlet port and configured for connection with a fuel system of the host aircraft (Tyson, column 1, lines 12-16, item transferred can include fuel).

Regarding claim 14, Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling of claim 13, comprising at least one fuel pump configured to pump fuel from the fuel inlet port to the fuel outlet port (Ullendort, column 4 lines 45-49).

Regarding claim 16, Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module of claim 1, wherein:
the propellant supply line is an electrical cable of the propellant supply aircraft and a propellent supplied by the propellant supply line is electrical energy;
the propellant inlet comprises an electrical inlet connection configured for direct or inductive coupling with the electrical cable; and
the propellant outlet comprises an electrical outlet socket in electrical communication with the electrical inlet connection and configured for connection with an electrical system of the host aircraft (Tyson, column 1, lines 12-16, item transferred can include electricity).

Regarding claim 23, Tyson discloses an aircraft comprising: a propellant-handling module comprising:
a drum unit (Tyson, figure 6, item 12 and 13, windlass and coil form a drum unit) comprising a line and drogue (Tyson, figure 1, items 2 and 7) for engagement with a propellant supply line of a propellant supply aircraft (Tyson, figure 1, item 9) and for drawing the propellant supply line from the propellant supply aircraft to the host aircraft (Tyson, column 1, lines 38-47) when the propellant supply aircraft is located behind the host aircraft (Tyson, column 2, lines 35-44);
except:
wherein the drum unit is motorized;
a propellant inlet configured for connection with the propellant supply line;
a propellant outlet in communication with the propellant inlet and configured for connection with a propellant system of the host aircraft 
an electrical power unit for powering the propellant-handling module; and
a communication and control system for receiving a deploy command signal and a return command signal from the propellant supply aircraft and configured to:
receive said deploy command signal and in response control the motorised drum unit to deploy the line and drogue for said engagement with the propellant supply line; and
receive said return command signal and in response control the motorised drum unit to return the line and drogue to the host aircraft in said engagement with the propellant supply line for drawing the propellant supply line from the propellant supply aircraft to the host aircraft when the propellant supply aircraft is located behind the host aircraft.
 the communication and control system may comprise a control interface configured for connection with a remote control unit which is located onboard the host aircraft externally of the propellant-handling module and which is configured for said control of the motorised drum unit; 
the communication and control system comprises a communication unit 204a (including an antenna, not shown in the Figures) and a control unit 204b; 
the communication unit 204a is configured to receive signals from a fuel supply aircraft, or tanker aircraft; 
the control unit 204b is connected to the motor 202c of the cable drum unit 202 via a control link 204c (which may be a wired, or a wireless, connection) and is configured to operably control the cable drum unit 202, and thereby the cable 202a and the drogue 202b

It would have been obvious to use the communications and control system to receive said deploy command signal and in response control the motorised drum unit to deploy the line and drogue for said engagement with the propellant supply line; and
receive said return command signal and in response control the motorised drum unit to return the line and drogue to the host aircraft in said engagement with the propellant supply line for drawing the propellant supply line from the propellant supply aircraft to the host aircraft when the propellant supply aircraft is located behind the host aircraft in order to automate the operation of Tyson

Ullendort teaches a propellant inlet configured for connection with the propellant supply line (Ullendort, figure 14, item 66, hose and manifold attaches to aircraft to be supplied);
a propellant outlet in communication with the propellant inlet and configured for connection with a propellant system of the host aircraft (Ullendort, figure 14, item 69, hose and manifold attaches to aircraft to be supply aircraft)
	Tyson and Ullendort are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Tyson with the propellant inlet and outlet of Ullendort in order to allow for fuel to be transferred from one aircraft to the other.

Guerquin teaches a motorized drum unit (Guerquin, ¶31, motor for winding or unwinding spool) and an electrical power unit for powering the propellant-handling module (Guerlin, ¶48, power provided to the system by an impeller or alternatively by power plant)
	Tyson as modified by Ullendort and Guerquin are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Tyson as modified by Ullendort with the motorized drum and electrical power system of Guerquin in order to automate the drum or Tyson.

Loucks teaches a communication and control system for receiving a deploy command signal and a return command signal from the propellant supply aircraft and configured to:
receive said deploy command signal and in response control the motorised drum unit to deploy the line and drogue for said engagement with the 
receive said return command signal and in response control the motorised drum unit to return the line and drogue to the host aircraft (Loucks, claim 15) when the propellant supply aircraft is located behind the host aircraft (Loucks, claim 15), except:
wherein the communications unit is an antenna 
	Tyson as modified by Ullendort and Guerquin and Loucks are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the aerial refueling system of Tyson as modified by Ullendort and Guerquin with the communication and control system of Loucks in order to coordinate the refueling between the tanker and the receiving aircraft.

Stevens teaches an integral communication unit configured to receive the command signals sent by the propellant supply aircraft (Stevens, column 1 lines 51-65, controller which controls hose reel incorporates a transponder and antenna).
the communication and control system comprises a communication unit 204a (including an antenna, not shown in the Figures) and a control unit 204b (Stevens, column 1 lines 51-65, controller which controls hose reel incorporates a transponder and antenna); 
the communication unit 204a is configured to receive signals from a fuel supply aircraft, or tanker aircraft (Stevens, column 1 lines 51-65, controller receives signals from tanker aircraft); 
the control unit 204b is connected to the motor 202c of the cable drum unit 202 via a control link 204c (which may be a wired, or a wireless, connection) and is configured to operably control the cable drum unit 202, and thereby the cable 202a and the drogue 202b (Stevens, column 3 lines 5-22 , controller sends signals to control motor of the cable drum)
	Tyson as modified by Ullendort, Guerquin, and Loucks and Stevens are both considered analogous art as they are both in the same field of aerial refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Tyson as modified by Ullendort, Guerquin, and Loucks with the antenna incorporated into a hose reel controller of Stevens in order to enable coordination between a tanker and refueling aircraft in aerial refueling operations.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyson (US 2261598 A) in view of Ullendort (US 1806833 A), Guerquin (US 20170275016 A1), Loucks (EP 0472927 A1), and Stevens (US 6604711 B1) as applied to claim 1 above, and further in view of Guerquin (US 20170275016 A1).
Regarding claim 9, Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module of claim 1, except:
comprising a housing which contains the motorised drum unit, the propellant inlet, the propellant outlet, the electrical power unit, and the communication and control system
Guerquin teaches a propellant handling module comprising a housing which contains the motorised drum unit, the propellant inlet, the propellant outlet, the electrical power unit (Guerquin, figure 4a, item 302, housing containing a motorized drum, propellant inlet, propellant outlet, electrical power unit, ).

	Tyson as modified by Ullendort, Guerquin (as applied in claim 1 above), and Loucks and Guerquin are both considered analogous art as they are both in the same field of aerial refueling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the propellant handling module of Tyson as modified by Ullendort, Guerquin (as applied in claim 1 above), and Loucks with the housing structure for holding pod and associated systems of Guerquin in order to make the propellant handling module easy to remove and service.

Regarding claim 10, Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module of claim 9, wherein the housing comprises a main part and an extension part, the extension part being for providing a connecting passageway between the propellant-handling module and an exterior surface of the host aircraft when the propellant-handling module is installed in the host aircraft (Guerquin, figure 4a, item 326).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyson (US 2261598 A) in view of Ullendort (US 1806833 A), Guerquin (US 20170275016 A1), Loucks (EP 0472927 A1), and Stevens (US 6604711 B1) as applied to claim 9 above, and further in view of Qantas (NPL titled “Unit Load Devices”) 

Regarding claim 11, Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module of claim 9, except:
wherein the main part of the housing has the size and shape of a standard aircraft unit load device.

Qantas teaches a unit load device of an aircraft (Qantas, page 3)
	Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens and Y are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the propellant handling module of Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens with the unit load device of Y in order to allow the propellant handling module to be easily transported in an aircraft.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyson (US 2261598 A) in view of Ullendort (US 1806833 A), Guerquin (US 20170275016 A1), Loucks (EP 0472927 A1), and Stevens (US 6604711 B1) as applied to claim 13 above, and further in view of Jones (US 20040065383 A1).
Regarding claim 15, Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module of claim 13, except:
comprising an inerting system including a supply of inert gas for venting fuel vapour from the propellant-handling module.
Jones teaches an inerting system including a supply of inert gas for venting fuel vapour from the propellant-handling module (Jones, abstract).
	Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens and Jones are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens with the fuel inerting system of Jones in order to reduce the chance of a fire.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyson (US 2261598 A) in view of Ullendort (US 1806833 A), Guerquin (US 20170275016 A1), Loucks (EP 0472927 A1), and Stevens (US 6604711 B1) as applied to claim 1 above, and further in view of Nance (US 20160195447 A1).
Regarding claim 19, Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module of claim 1, except:
comprising a measuring device configured to measure a propellant transferred between the propellant inlet and the propellant outlet.
Nance teaches a measuring device configured to measure a propellant transferred (Nance, ¶59).
	Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens and Nance are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the propellant-handling module of Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens with the flow meter for measuring fuel flow of Nance in order to determine the volume of fuel available in the host aircraft (Nance, ¶59).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyson (US 2261598 A) in view of Ullendort (US 1806833 A), Guerquin (US 20170275016 A1), Loucks (EP 0472927 A1), and Stevens (US 6604711 B1) as applied to claim 1 above, and further in view of Meier (US 20130000927 A1).
Regarding claim 20, Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module of claim 1, except:
comprising a fire suppression system including a supply of fire suppressant chemicals for, when the propellant-handling module is installed in the host aircraft, suppressing a fire in the propellant-handling module.
Meier teaches a fire suppression system including a supply of fire suppressant chemicals for, when the propellant-handling module is installed in the host aircraft, suppressing a fire in the propellant-handling module (Meier, ¶2 and ¶58, fire suppression system for an aircraft which utilizes chemicals to suppress fires in a closed volume).
	Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens and Meier are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the propellant handling module of Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens with the fire suppression system of Meier in order to suppress fires.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyson (US 2261598 A) in view of Ullendort (US 1806833 A), Guerquin (US 20170275016 A1), Loucks (EP 0472927 A1), and Stevens (US 6604711 B1) as applied to claim 1 above, and further in view of Ollar (US 20020074455 A1).

Regarding claim 21, Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module of claim 1, except:
comprising a cutter for, when the propellant-handling module is installed in the host aircraft, severing the propellant supply line so as to separate the propellant supply line from the propellant-handling module.
Ollar teaches a cutter for, when the propellant-handling module is installed in the host aircraft, severing the propellant supply line so as to separate the propellant supply line from the propellant-handling module (Ollar, ¶34, refueling hose can be cut by a guillotine).
	Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens and Ollar are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens with the line cutting mechanism of Ollar in order to separate a stuck fuel line from the aircraft.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyson (US 2261598 A) in view of Ullendort (US 1806833 A), Guerquin (US 20170275016 A1), Loucks (EP 0472927 A1), and Stevens (US 6604711 B1) as applied to claim 1 above, and further in view of Tillotson (US 20190315479 A1).
Regarding claim 22, Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens teaches the propellant-handling module of claim 1, except:
wherein the propellant inlet comprises an electromagnetic device controllable by the communication and control system to provide an attractive magnetic force for guiding the propellant supply line to the propellant inlet.
Tillotson teaches a propellant inlet comprising an electromagnetic device controllable by the communication and control system to provide an attractive magnetic force for guiding the propellant supply line to the propellant inlet (Tillotson, ¶61, electromagnet controls a guiding force for guiding a supply line to an inlet).
	Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens and Tillotson are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the coupling between the inlet and the supply line of Tyson as modified by Ullendort, Guerquin, Loucks, and Stevens with the electromagnetic coupling mechanism of Tillotson in order to selectively attach the supply line to the inlet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mouskis (US 20070181748 A1) has motorized electric drum
Smaoui (US 20150336677 A1) teaches an aerial recharging system
Spotswood (US 4905937 A) teaches a pod with a refueling system and RF emitting system including an antenna
Alden (US 5141178 A) teaches aerial refueling system as a pod, but says some systems are mounted in fuselage
Howe (US 7568660 B2) teaches a fuselage tank which may be used with a aerial refueling device
Clark (US 4126162 A) teaches a box containing system for aerial refueling located in the fuselage

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642